Citation Nr: 1127647	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits on behalf of his minor child.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from January 1981 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals additional development is necessary before a decision on the merits of the claim can be reached.  

The appellant seeks apportionment benefits for the Veteran's minor child.  The RO denied apportionment of the Veteran's benefits in a November 2009 decision.  The appellant submitted a notice of disagreement as to the denial and a statement of the case was issued to the appellant and the Veteran in July 2010.  The appellant thereafter submitted a timely VA Form 9, Appeal to Board of Veterans' Appeals and indicated that she desired a videoconference hearing before the Board.   In a March 2011 letter, the Veteran was notified that he was scheduled for a hearing before the Board.  The Veteran appeared for the hearing and indicated that he was satisfied with the apportionment decision.  However, the appellant, and not the Veteran, appealed the decision and sought a hearing before the Board.  As the appellant properly appealed the decision and indicated that she desired a hearing which has not yet been held, the Board must remand the appellant's case so that she can be scheduled for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the earliest opportunity, with appropriate notification to the appellant and her representative.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  If the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


